MEMORANDUM DECISION

        Pursuant to Ind. Appellate Rule 65(D),
        this Memorandum Decision shall not be                             Nov 10 2015, 9:30 am
        regarded as precedent or cited before any
        court except for the purpose of establishing
        the defense of res judicata, collateral
        estoppel, or the law of the case.


        ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
        Jeremy K. Nix                                           Gregory F. Zoeller
        MATHENY, HAHN, DENMAN &                                 Attorney General of Indiana
        NIX, LLP                                                Cynthia L. Ploughe
        Huntington, Indiana                                     Deputy Attorney General
                                                                Indianapolis, Indiana


                                                  IN THE
            COURT OF APPEALS OF INDIANA

        Scott D. Hartman,                                       November 10, 2015
        Appellant-Defendant,                                    Court of Appeals Case No.
                                                                90A05-1503-CR-99
                v.                                              Appeal from the Wells Circuit
                                                                Court
        State of Indiana,                                       The Honorable Kenton W.
        Appellee-Plaintiff                                      Kiracofe, Judge
                                                                Trial Court Cause No.
                                                                90C01-1405-FD-35



        Mathias, Judge.


[1]     Following a jury trial, Scott Hartman (“Hartman”) was convicted in the Wells

        Circuit Court of Class D felony theft and Class A misdemeanor driving while


        Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 1 of 11
        suspended and was found to be a habitual offender. Hartman was ordered to

        serve an aggregate sentence of eight years in the Department of Correction.

        Hartman now appeals and presents two issues for our review, which we restate

        as:

                I.      Whether the trial court abused its discretion in denying Hartman’s
                        motion for continuance; and,

                II.     Whether Hartman’s aggregate eight-year sentence is inappropriate
                        in light of the nature of the offense and the character of the
                        offender.

[2]     We affirm.

                                       Facts and Procedural History

[3]     Late in the afternoon on May 27, 2014, John Peterson (“Peterson”), assistant

        manager of the Bluffton Walmart, was conducting a routine store walk through

        when he noticed Hartman in the electronics department with two televisions in

        his cart. Peterson greeted Hartman, who appeared “very agitated” as he quickly

        rushed away from Peterson toward the hardware department. Appellee’s Br. at

        3. Associates in the electronics department told Peterson that Hartman had not

        paid for the televisions, so he followed Hartman at a distance.

[4]     Associates in the hardware department then notified Peterson that another man

        was “throwing” items into his cart, and when Hartman arrived at the hardware

        department, he began doing the same. Tr. p. 74. Peterson then followed both

        men to the store exit and after they crossed the point of purchase requested their

        receipts. Neither man acknowledged Peterson, so he again asked for their

        receipts. Hartman, still ignoring Peterson, responded to the other man, “[G]o,

        Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 2 of 11
        go, go. . . [;] just go[!]” Id. Peterson watched the men maneuver the carts into

        the parking lot and quickly throw the merchandise into the trunk of a red Buick.

        Another assistant manager called the police as the men sped off with the items

        hanging out of the trunk. Id. at 75.


[5]     Indiana State Police Trooper, Shane Neuenschwander (“Neuenschwander”)

        was patrolling the area south of the Bluffton Walmart when he heard a dispatch

        about two white men, who had stolen merchandise from Walmart, leaving in a

        maroon Buick. Tr. p. 60. In his rear-view mirror, Neuenschwander saw a

        vehicle matching that description exit the store parking lot. He allowed the

        vehicle to pass him and observed two white men in the car and an open trunk

        with two televisions and power equipment hanging out. Id. Neuenschwander

        stopped the vehicle that Hartman was driving and explained the reason for the

        stop. Hartman stated that he had stolen nothing but admitted to Trooper

        Neuenschwander that he believed his driver’s license was suspended. Tr. p. 62.


[6]     Shortly thereafter, Officer Ferrell Swindell (“Swindell”) of the Bluffton Police

        Department arrived. Hartman identified himself to Swindell. At first, Hartman

        offered conflicting stories about the merchandise in the car but finally admitted

        to Swindell that he had stolen the items. Tr. p. 69.

[7]     The State charged Hartman with Class D felony theft and Class A

        misdemeanor driving while suspended. At the initial hearing on May 29, 2015,

        Hartman requested a speedy trial, despite the trial court’s admonishment to

        Hartman that the shortened time to prepare for trial would disadvantage


        Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 3 of 11
        Hartman’s appointed counsel. The trial court set the trial for July 7, 2014.

        Hartman posted bond and was released on June 16, 2014. App. p. 96. On June

        27, 2014, Hartman filed a motion for continuance of the jury trial, which the

        trial court denied. Appellant’s App. pp. 100-01.

[8]     On July 7, 2014, Hartman appeared with counsel for the jury trial but renewed

        his motion for continuance, explaining that counsel was not prepared for trial.

        Hartman also told the court that he wanted new counsel appointed. Tr. p. 26.

        The trial court denied Hartman’s motion for continuance and did not grant his

        request to replace counsel. The trial court sought a brief recess, instructing all

        parties to arrive back in the courtroom at a particular time. Hartman failed to

        return. Officer Swindell testified that he saw Hartman get into a car and drive

        away from the courthouse. Tr. p. 47. Hartman’s counsel presented Hartman’s

        defense without Hartman present, and the jury found him guilty of both

        charges.


[9]     During the habitual offender phase of the trial, the State sought enhancement of

        Hartman’s charges by proving that Hartman was convicted of Class C felony

        forgery in 2006 and Class D felony theft in 2013. He also had a prior conviction

        for driving while suspended in 2012. The State presented evidence that

        Hartman’s fingerprint records from the current arrest matched his fingerprints

        from the prior arrests in 2004 and 2011, which resulted in the 2006 and 2013

        felony convictions. The jury found Hartman to be a habitual offender. The trial

        court then revoked Hartman’s bond and issued a bench warrant for his arrest.



        Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 4 of 11
[10]     At the sentencing hearing on February 18, 2015, and with Hartman present, the

         trial court considered Hartman’s two prior burglary convictions, forgery

         conviction, and five theft convictions. Tr. p. 160. Additionally, the court

         highlighted Hartman’s misdemeanor convictions including: disorderly conduct,

         check deception, conversion, driving while suspended, complicity, intimidation,

         and false information. Id. The trial court also considered Hartman’s failure to

         appear for trial. The court listed Hartman’s criminal history and the most recent

         violations of pretrial release and probation as significant aggravating factors. Id.

         at 162. The court found no mitigating factors. As a result, Hartman was

         sentenced to three years for Class D felony theft with an additional four and

         one half years for the habitual offender enhancement. Hartman was also

         sentenced to a consecutive term of six months for the driving while suspended

         offense for a total sentence of eight years. He now appeals.

                             I. Hartman’s Denied Motion for Continuance

[11]     When a party moves for a continuance that is not required by statute, we

         review the trial court’s decision for an abuse of discretion. Zanussi v. State, 2

         N.E.3d 731, 734 (Ind. Ct. App. 2013) (citing Flake v. State, 767 N.E.2d 1004,

         1008 (Ind. Ct. App. 2002)). An abuse of discretion occurs when the ruling is

         against the logic and effect of facts and circumstances before the court or the

         record demonstrates prejudice from the denial of a continuance. Id.

         Continuances to allow more time for preparation are generally disfavored in

         criminal cases. Risner v. State, 604 N.E.2d 13, 14 (Ind. Ct. App. 1992), trans.

         denied. “Such motions require a specific showing as to how the additional time


         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 5 of 11
         would have aided counsel.” Robinson v. State, 724 N.E.2d 628, 634 (Ind. Ct.

         App. 2000), trans. denied.


[12]     Hartman argues that the trial court abused its discretion in denying his motion

         for continuance because he was required to proceed to trial without ever

         discussing the merits of his case with his attorney. He argues that this was

         extremely prejudicial. However, Hartman requested and received a speedy trial

         under Ind. Crim. Rule 4(B)(1). At the time of Hartman’s request the trial court

         warned Hartman that the request for a speedy trial might place his attorney at a

         significant disadvantage. Nonetheless, Hartman insisted that the matter be set

         for a speedy trial, so the court set the date for July 7, 2014, thirty-nine days after

         his initial hearing.

[13]     Hartman filed a written motion for continuance on July 1, 2014, after the June

         9, 2014, pretrial motion deadline. Hartman’s motion for continuance

         specifically stated that Hartman “bonded out and was no longer entitled to a

         fast and speedy trial, his wife had serious, life threatening ailments and was

         scheduled for further treatment, plea negotiations were ongoing, and the State

         did not object to the request for a continuance.” Appellant’s App. p. 100. The

         trial court denied the motion, but Hartman renewed the motion at trial stating

         that his counsel did not have adequate time to prepare.


[14]     Hartman’s reasons for requesting a continuance were that he had posted bond,

         his wife’s alleged illness, ongoing plea negotiations, and that the State had no

         objection to a continuance. When the motion was renewed at trial, Hartman’s


         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 6 of 11
         counsel stated that he had not had adequate time to prepare for trial. However,

         he made no specific showing of what, if any, additional preparation was needed

         for trial. See Robinson, 724 N.E.2d at 634. Indeed, in light of the witnesses

         arrayed against him and his own confession, his counsel could do little on his

         behalf.


[15]     Simply said, Hartman requested a speedy trial, in spite of the trial court’s

         warning that it would not allow his counsel adequate time to prepare for trial.

         He cannot invite the alleged error of refusal of a continuance for more and

         better trial preparation when he himself demanded a speedy trial despite the

         trial court’s warning. See Baugh v. State, 933 N.E.2d 1277, 1280 (Ind. 2010). In

         addition, Hartman made no showing that he was prejudiced by the court’s

         denial of the motion for continuance. For all of these reasons, the trial court did

         not abuse its discretion in denying Hartman’s motion for continuance.

                                          II. Inappropriate Sentence

[16]     Under Indiana Appellate Rule 7(B):


                 [We] may revise a sentence authorized by statute if, after due
                 consideration of the trial court’s decision, the Court finds that the
                 sentence is inappropriate in light of the nature of the offense and
                 the character of the offender.

         When reviewing a sentence, our principal role is to “leaven the outliers” rather

         than necessarily achieve what is perceived as the “correct” result. Conley v. State,

         972 N.E.2d 864, 876 (Ind. 2012). We do not look to determine if the sentence

         was appropriate; instead, we look to make sure the sentence was not


         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 7 of 11
         inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).

         Sentencing is principally a discretionary function in which the trial court’s

         judgment should receive considerable deference. Cardwell v. State, 895 N.E.2d

         1219, 1222 (Ind. 2008) (citing Morgan v. State, 675 N.E.2d 1067, 1072 (Ind.

         1996)). Therefore, the defendant has the burden of persuading us that his

         sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[17]     The advisory sentence is the starting point the Legislature has selected as an

         appropriate sentence for the crime committed in assessing the nature of the

         offense. Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007). The “character of

         the offender” portion of the sentence involves consideration of the aggravating

         and mitigating circumstances and general considerations. Clara v. State, 899

         N.E.2d 733, 735 (Ind. Ct. App. 2009).

[18]     Hartman was convicted of Class D felony theft and Class A misdemeanor

         driving while suspended. On the date Hartman committed the offense, Indiana

         law provided that:


                         [a] person who commits a Class D felony shall be
                         imprisoned for a fixed term of between six (6) months and
                         three (3) years with the advisory sentence being one and
                         one-half years (1 ½).

         Ind. Code § 35-50-2-7 (2014).

[19]     The jury also found Hartman to be a habitual offender. Under Indiana law:




         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 8 of 11
                         [t]he court shall sentence a person found to be a habitual
                         offender to an additional fixed term that is not less than the
                         advisory sentence for the underlying offense nor more than
                         three (3) times the advisory sentences for the underlying
                         offense. However, the additional sentence may not exceed
                         thirty (30) years.

         Ind. Code § 35-50-2-8(h) (2014). The trial court sentenced Hartman to three

         years for the theft offense and enhanced that sentence by four and one half

         years for the habitual offender adjudication. Further, Indiana code section 35-

         50-3-2 provided that “[a] person who commits a Class A misdemeanor shall be

         imprisoned for a fixed term of not more than one (1) year. Hartman received a

         consecutive six-month term for driving while suspended.

[20]     Hartman argues that nature of the underlying offenses does not justify the eight-

         year sentence imposed. He contends that the jury found that he stole televisions

         and power equipment from Walmart, that he was stopped by an Indiana State

         Trooper after leaving Walmart and admitted to stealing the items after

         identifying himself to police, that he notified the police that his driver’s license

         was suspended, and all of the property was quickly returned to Walmart

         unopened.

[21]     However, we must also assess the character of the offender, which in this case,

         as in most cases, is found in the history of prior crimes committed by the

         offender. The significance of a criminal history in assessing a defendant’s

         character and an appropriate sentence varies based on the gravity, nature,

         proximity, and number of prior offenses in relation to the current offense.

         Bryant v. State, 841 N.E.2d 1154, 1156 (Ind. 2006). Here, Hartman has an

         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 9 of 11
         extensive criminal history, especially offenses against the property of others,

         like the theft conviction here. At the sentencing hearing, Hartman admitted to

         convictions for check deception in 2003, burglary in 2004, conversion in 2004,

         forgery in 2004, and five prior convictions of Class D felony theft in 2003, 2005,

         2008, 2010, and 2011. Tr. p. 146.


[22]     In these past instances, trial courts have shown Hartman leniency and have

         given him opportunities for rehabilitation. For example, in 2006, Hartman was

         sentenced to four years for Class D felony theft then released on parole in 2007.

         One year later, Hartman violated the terms of parole by committing a new

         offense and returned to prison. See Appellant’s App. pp. 121-22.


[23]     Hartman argues that the trial court should have considered his education,

         service in the military, care for his wife with Crohn’s Disease, and maintenance

         of close relationships with his adult children in assessing his character.1

         However, although Hartman received both his GED and Associate’s degree

         while in prison, he still chose to attempt to make a living dishonestly.

         Additionally, no information in the record indicates that Hartman personally

         cares for his wife or helps support any of his six children.

[24]     Further, Hartman has failed to appear in court on several prior occasions

         related to charges and convictions. In this case, Hartman left the courthouse




         1
           Hartman argues that the trial court erred by failing to consider these factors. However, Hartman
         waived the mitigating circumstances argument by failing to cite to the proper abuse of discretion
         standard and by not developing the argument any further. See Ind. R. App. P. 46 (A)(8)(a).

         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015     Page 10 of 11
         and remained absent while his jury trial occurred because the trial court denied

         his motion for a continuance and did not allow for a change of counsel. For all

         of these reasons, Hartman’s eight-year sentence was not inappropriate.

                                                    Conclusion

[25]     The trial court did not abuse its discretion in denying Hartman’s motion for

         continuance. Further, Harman’s aggregate eight-year sentence imposed by the

         trial court was not inappropriate in light of the nature of the offenses and

         Hartman’s character.


[26]     Affirmed.


         Baker, J., and Bailey, J., concur.




         Court of Appeals of Indiana | Memorandum Decision 90A05-1503-CR-99 | November 10, 2015   Page 11 of 11